DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: there appears to be a comma missing after the numeral 8 in the first line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 20 are claimed in independent claim 17 (see lines 7-8 and 20-21), from which claim 20 depends. Therefore, claim 20 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12, and 17 of U.S. Patent No. US 11,151,640 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 1: US 11,151,640 B2 claims a system comprising: at least one processor; and one or more storage memory devices storing processor-executable instructions that, responsive to execution by the at least one processor, implement (claim 1 lines 1-5): 
an access module that accesses item listing data of an item listing stored on a network-based publication system, and accesses profile data of a user interacting with the item listing (claim 1 lines 6-9); 
a user interface module that dynamically generates a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system, the dynamic generation of the set of user interface elements comprising determining a number of user interface elements included in the set of user interface elements based on the item listing data and the profile data (claim 1 lines 13-22 and lines 34-36); 
a ranking module that determines a set of profile factors from the profile data (claim 3 lines 1-8) and a set of listing factors from the item listing data (claim 1 lines 26-27); 
a value module that dynamically determines a set of values to be associated with the set of user interface elements based on one or more profile factors and listing factors from the set of profile factors and the set of listing factors by utilizing a machine learning model that determines a relative importance of the one or more profile factors and listing factors, each user interface element of the set of user interface elements being associated with a value of the set of values (claim 1 lines 23-33 and claim 3 lines 1-8); and 
a presentation module that causes presentation of the set of user interface elements and the set of values (claim 1 lines 34-36).    

Claim 4: US 11,151,640 B2 claims the system as recited in claim 1, and further claims wherein the relative importance of each of the one or more profile factors and listing factors is determined as a ranking (claim 1 lines26-27 and claim 3 lines 1-8).  
Claim 5: US 11,151,640 B2 claims the system as recited in claim 1, and further claims wherein the user interface module determines a display configuration for the set of user interface elements based, at least in part, on a predetermined area on a screen of a client device (claim 5 lines 1-4).  

Claim 6: US 11,151,640 B2 claims the system as recited in claim 1, and further claims wherein: 
the value module dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements; 
and the presentation module causes presentation of the range of predetermined values using a slider (claim 6 lines 1-6).    

Claim 7: US 11,151,640 B2 claims the system as recited in claim 1, and further claims wherein the presentation module causes: 
presentation of a first user interface element of the set of user interface elements that corresponds to submitting a bid with a predetermined value to the network-based publication system for the item listing; and 
presentation of a second user interface element that is different from the set of user interface elements and corresponds to submitting a user-defined bid value to the network-based publication system for the item listing (claim 7 lines 1-11).    

Claim 8: The limitations in method claim 8 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases. US 11,151,640 B2 further claims a method comprising: accessing, using a computing device, item listing data of an item listing stored on a network-based publication system (claim 8 lines 1-3). 

Claim 9: All the limitations in method claim 9 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases.
Claim 14: All the limitations in method claim 14 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.

Claim 16: US 11,151,640 B2 claims the method as recited in claim 8 and further claims further comprising dynamically determining, using the computing device, a display configuration for the set of user interface elements based, at least in part, on the number of user interface elements (claim 12 lines 1-4).   

Claim 17: The limitations in computer-readable storage device claim 17 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases. US 11,151,640 B2 further claims one or more computer-readable storage devices comprising processor-executable instructions that, responsive to execution by at least one processor, cause the processor to perform operations comprising (claim 17 lines 1-4). 

Claim 18: All the limitations in computer-readable storage device claim 18 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases.

Claim 19: All the limitations in computer-readable storage device claim 19 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 20: US 11,151,640 B2 claims the one or more computer-readable storage devices as recited in claim 17, and further claims wherein the set of user interface elements are presented within the item listing (claim 1 lines 16-17).




Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,151,640 B2 in view of Brown (US 2013/0232440 A1) (“Brown”). 

Claim 2: US 11,151,640 B2 claims the system as recited in claim 1. 
US 11,151,640 B2 fails to explicitly claim wherein the determination of the number of user interface elements included in the set of user interface elements is further based on one or more factors indicative of item interest.  
	However, Brown does teach wherein the determination of the number of user interface elements included in the set of user interface elements is further based on one or more factors indicative of item interest ([0045] - In this example, the user had clicked on Friend module 520 in FIG. 5A to obtain more content about the displayed content which is one of the user's friends, David Simmons [one or more factors indicative of item interest data]. In the active mode, the Friends module provides a display in window 810 that is includes content about the Verdi Club into which Mr. Simmons has checked in. In addition, the active mode of the Friends module provides on a map 820 the route between the user's current location and the Verdi Club {here, the number of elements are three - “David Simmons” element, “Verdi Club” element, and element 820 (i.e., map element)); see also fig 8 which clarifies how these three elements are displayed}).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Brown into the invention of US 11,151,640 B2. One of ordinary skill in the art would have been motivated to do so because Brown teaches that determining the number of user interface elements included in the set of user interface elements further based on one or more factors indicative of item interest provides the overcomes the challenge in the art of determining content to display on an interface at any given time, considering the user’s likely interest and context ([0007]).  
In addition, it would have been recognized that applying the known technique of determining the number of user interface elements included in the set of user interface elements further based on one or more factors indicative of item interest, as taught by Brown, to the teachings of US 11,151,640 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claims 3 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,151,640 B2 in view of Carlson (US 2013/0191195 A1 (“Carlson”). 

Claim 3: US 11,151,640 B2 claims the system as recited in claim 1, and further claims one or more listing factors of the set of listing factors (see analysis for claim 1 above).
US 11,151,640 B2 fails to explicitly claim wherein the ranking module determines that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold.  
	However, Carlson does teach wherein the ranking module determines that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [one or more profile factors of the set of profile factors] be above or below one or more thresholds [exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [one or more listing factors of the set of listing factors]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Carlson into the invention of US 11,151,640 B2. One of ordinary skill in the art would have been motivated to do so because Carlson teaches that a ranking module determining that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold provides the advantages of improving transaction profiles ([0046]), providing significant marketing advantages ([0104]), increasing sales ([0146]), improving the user experience ([0175]), and improving return on investment ([0200]). 
In addition, it would have been recognized that applying the known technique of using a ranking module to determine that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold, as taught by Carlson, to the teachings of US 11,151,640 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10: All the limitations in method claim 10 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 11: US 11,151,640 B2 claims the method as recited in claim 10, and further claims one or more listing factors  (see analysis for claim 1 above).
US 11,151,640 B2 fails to explicitly claim further comprising transmitting the one or more profile factors and listing factors that exceed the threshold.  
However, Carlson does teach further comprising transmitting (fig 1 elements 121, 127, 129, and the lines that connect them) the one or more profile factors and listing factors that exceed the threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [one or more profile factors of the set of profile factors] be above or below one or more thresholds [exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [listing factors]).  
It would have been obvious at the effective filing date to combine Carlson with US 11,151,640 B2 for the reasons identified above in claim 3. 

Claim 12: US 11,151,640 B2 claims the method as recited in claim 8, and further claims the set of listing factors (see analysis for claim 1 above).
US 11,151,640 B2 fails to explicitly claim further comprising determining that the set of profile factors and the set of listing factors do not exceed a threshold.  
However, Carlson does teach further comprising determining that the set of profile factors and the set of listing factors do not exceed a threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [the set of profile factors] be above or below one or more thresholds [do not exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [the set of listing factors]).  
It would have been obvious at the effective filing date to combine Carlson with Brown for the reasons identified above in claim 3. 

















Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,151,640 B2 in view of Lynn (US 2009/0254395 A1) (“Lynn”). 

Claim 15: US 11,151,640 B2 claims the method as recited in claim 14, and further claims listing factor and profile factor  (see analysis for claim 1 above).
US 11,151,640 B2 fails to explicitly claim wherein the ranking is a listing factor effect rank or a profile factor effect rank.  
However, Lynn does teach wherein the ranking is a listing factor effect rank or a profile factor effect rank ([0061] - Matrix 902 may preferably be quantified to obtain numeric rankings of the relative importance each of the various factors. Using one exemplary calculation, each of the columns may be summed and a ratio between the individual factor value in the column and the sum may be obtained. Thereafter the sum of each of the ratio for each of the factors may be totaled. The total sums for each of the respective factors may then be ranked. Moreover, a quantitative value may be assigned to the importance of each of the factors).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lynn into the invention of US 11,151,640 B2. One of ordinary skill in the art would have been motivated to do so because Lynn teaches that ranking via a listing factor effect rank or a profile factor effect rank provides the advantage of outputting feasible and even optimal solutions to users ([0053]). 
In addition, it would have been recognized that applying the known technique of ranking via a listing factor effect rank or a profile factor effect rank, as taught by Lynn, to the teachings of US 11,151,640 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Claims 1-2, 4-5, 7-9, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0232440 A1) (“Brown”) in view of Nassiri (US 2013/0232024 A1) (“Nassiri”) in view of Kulkarni (US 2011/0276389 A1) (“Kulkarni”). 

Claim 1: Brown discloses a system comprising: at least one processor; and one or more storage memory devices storing processor-executable instructions that, responsive to execution by the at least one processor, implement ([0039] lines 1-23): 
an access module that accesses {content} data of {content} stored on a network-based publication system ([0029] - The UI controller monitors [an access module that accesses] which displays provided by UI modules are clicked on or otherwise selected in the user interface (140) [{content} data of {content} stored on a network-based publication system], as this provides valuable feedback on how interesting the user finds the content of the UI module), and accesses profile data of a user interacting with the {content} ([0029] - The UI controller monitors which displays provided by UI modules are clicked on or otherwise selected in the user interface (140), as this provides valuable feedback on how interesting the user finds the content of the UI module. The UI controller will report the clicks or selections to the applicable UI modules. The UI modules use the selection information, including absence of clicks, to determine future rankings of categories and/or priority levels); 
a user interface module that dynamically generates a set of user interface elements to display ([abstract] - A system and method is provided for generating a dynamic, user interface that is capable of frequently changing and learning to provide the most relevant information to the user [a user interface module that dynamically generates] . . . determines the number of available spots for UI modules in the user interface, and selects UI modules associated with the highest priority for display in the available user interface spots [a set of user interface elements to display]) to provide assistance for interacting with the network-based publication system ([0029] - a user "clicks" on or in some other way selects a display provided by a UI module to obtain more information about the category displayed by the UI module), the dynamic generation of the set of user interface elements comprising determining a number of user interface elements included in the set of user interface elements ([0028] - The number of available spots is determined at least in part based on the mode of the user interface. FIG. 5A illustrates a user interface on a navigation device that is in a mode with a map plus four available spots (currently filled by UI modules 510, 515, 520, and 525). FIG. 5B illustrates a user interface on a navigation device that is in a mode that has six available spots (currently filled by UI modules 510, 515, 520, 530, 535, 540, 545)) based on the {content} data and the profile data ([0045] - FIG. 8 illustrates a display provided for the "active" mode [profile data] by a Friends module. In this example, the user had clicked on Friend module 520 in FIG. 5A to obtain more content about the displayed content which is one of the user's friends, David Simmons [{content} data]. In the active mode, the Friends module provides a display in window 810 that is includes content about the Verdi Club into which Mr. Simmons has checked in. In addition, the active mode of the Friends module provides on a map 820 the route between the user's current location and the Verdi Club {here, the number of elements are three - “David Simmons” element, “Verdi Club” element, and element 820 (i.e., map element)); see also fig 8 which clarifies how these three elements are displayed}); 
a ranking module that determines a set of profile factors from the profile data and a set of {content} factors from the {content} data ([0046] - The illustrated process determines a score for each category of downloaded content and then ranks the categories based upon the determined scores [a ranking module that determines] . . . The scores for each category may be determined based upon the mode of the device, the context of the device, the user profile [set of profile factors from the profile data], the number of times a category has previously been selected for viewing, and the amount of time spent viewing the category when the category is selected [set of {content} factors from the {content} data]); 
a value module that dynamically determines a set of values to be associated with the set of user interface elements ([0051] - As discussed above, a process performed by a UI module to determine [value module that dynamically determines] the priority of the UI module in accordance with an embodiment of this invention is illustrated in FIG. 10. The illustrated process determines the priority score that is used by the UI module [a set of values to be associated with the set of user interface elements]) based on one or more profile factors and {content} factors from the set of profile factors and the set of {content} factors by utilizing learning that determines a relative importance of the one or more profile factors and {content} factors ([0052] - The priority determining process illustrated in FIG. 10 begins by determining a base score [determines a relative importance of the one or more factors] based upon the mode of the device, the context of the device, the user profile [based on one or more profile factors from the set of {content} factors] and the category selected by the UI module for display [based on one or more {content} factors from the set of {content} factors]; regarding [utilizing learning], see [0024] - a dynamic, user interface that is capable of frequently changing and learning to provide the most relevant information to the user in accordance with embodiments of this invention are described. Specifically, many embodiments of the invention provide a tailored, self-learning user interface (UI) system), each user interface element of the set of user interface elements being associated with a value of the set of values ([0051] - The illustrated process determines the priority score [value of the set of values] that is used by [associated with] the UI module [interface element]). 
	Brown fails to explicitly disclose 
an access module that accesses item listing data of an item listing stored on a network-based publication system; 
a user interface module that dynamically generates a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system; 
a value module that dynamically determines a set of values by utilizing a machine learning model; 
a presentation module that causes presentation of the set of user interface elements and the set of values.    
	However, Nassiri does teach 
an access module that accesses item listing data of an item listing stored on a network-based publication system ([0025] - The web server 120 also accesses and stores auction data on data server 118 (e.g., bid data, usernames, passwords, account information, auction item data, etc.)); 
a user interface module that dynamically generates a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system ([0040] - However, if the bidder wishes to make a bid that is different than the next bid, the custom bid button element 228 can be selected. This element 228 displays a window with a custom bid entry interface 160, as seen in FIG. 6 [a user interface module that dynamically generates]. In a top region 162, a text box 164 is displayed, allowing a user to enter an exact bid amount, which is submitted by selecting or pressing the submit bid button element 166 [a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system]); 
a presentation module that causes presentation (fig 6 element 160) of the set of user interface elements and the set of values (fig 6 elements 164 and 170).    

    PNG
    media_image1.png
    313
    609
    media_image1.png
    Greyscale

Brown does not explicitly disclose item listing data. However, Brown does disclose content data [0029], which suggests item data in some form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Nassiri into the invention of Brown. One of ordinary skill in the art would have been motivated to do so because Nassiri teaches that an access module that accesses item listing data of an item listing stored on a network-based publication system; a user interface module that dynamically generates a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system; and a presentation module that causes presentation of the set of user interface elements and the set of values provides the advantage of a flexible interface that is efficient and convenient for the user when interacting with the network-based publication system ([0010] and [0040]-[0041]). 
In addition, it would have been recognized that applying the known technique of using an access module that accesses item listing data of an item listing stored on a network-based publication system; a user interface module that dynamically generates a set of user interface elements to display within the item listing to provide assistance for interacting with the network-based publication system; and a presentation module that causes presentation of the set of user interface elements and the set of values, as taught by Nassiri, to the teachings of Brown, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	And, Kulkarni does teach 
a value module that dynamically determines a set of values by utilizing a machine learning model ([claim 16] - determining, in association with the set of one or more advertising campaign parameters, a competitive bid amount or range and a non-competitive bid amount or range comprises utilizing at least one machine learning-based method). 
Brown does not explicitly disclose dynamically determines a set of values by utilizing a machine learning model. However, Brown does disclose self-learning to determine content and interest level to a user [0024], which suggests using a learning model to determine values in some form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kulkarni into the invention of Brown. One of ordinary skill in the art would have been motivated to do so because Kulkarni teaches that a value module that dynamically determines a set of values by utilizing a machine learning model provides the advantage of improving return on investment and achieving goals ([0002]-[0003]). 
In addition, it would have been recognized that applying the known technique of using a value module that dynamically determines a set of values by utilizing a machine learning model, as taught by Kulkarni, to the teachings of Brown, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 2: The cited prior art teaches the system as recited in claim 1, and Brown further discloses wherein the determination of the number of user interface elements included in the set of user interface elements is further based on one or more factors indicative of item interest ([0045] - In this example, the user had clicked on Friend module 520 in FIG. 5A to obtain more content about the displayed content which is one of the user's friends, David Simmons [one or more factors indicative of item interest data]. In the active mode, the Friends module provides a display in window 810 that is includes content about the Verdi Club into which Mr. Simmons has checked in. In addition, the active mode of the Friends module provides on a map 820 the route between the user's current location and the Verdi Club {here, the number of elements are three - “David Simmons” element, “Verdi Club” element, and element 820 (i.e., map element)); see also fig 8 which clarifies how these three elements are displayed}).  

Claim 4: The cited prior art teaches the system as recited in claim 1, and Brown further discloses wherein the relative importance of each of the one or more profile factors and {content} factors is determined as a ranking ([0046] - The illustrated process determines a score for each category of downloaded content and then ranks the categories based upon the determined scores . . . The scores for each category may be determined based upon the mode of the device, the context of the device, the user profile [profile factors], the number of times a category has previously been selected for viewing, and the amount of time spent viewing the category when the category is selected [{content} factors]).  

Claim 5: The cited prior art teaches the system as recited in claim 1, and Brown further discloses wherein the user interface module determines a display configuration for the set of user interface elements based, at least in part, on a predetermined area on a screen of a client device ([0028] - The number of available spots is determined at least in part based on the mode of the user interface. FIG. 5A illustrates a user interface on a navigation device that is in a mode with a map plus four available spots (currently filled by UI modules 510, 515, 520, and 525). FIG. 5B illustrates a user interface on a navigation device that is in a mode that has six available spots (currently filled by UI modules 510, 515, 520, 530, 535, 540, 545). Once the number of available spots is determined, the controller then selects which UI modules are allotted a spot based on the modules self-determined priority levels).  

Claim 7: The cited prior art teaches the system as recited in claim 1. 
Brown fails to explicitly disclose wherein the presentation module causes: 
presentation of a first user interface element of the set of user interface elements that corresponds to submitting a bid with a predetermined value to the network-based publication system for the item listing; and 
presentation of a second user interface element that is different from the set of user interface elements and corresponds to submitting a user-defined bid value to the network-based publication system for the item listing.    
However, Nassiri does teach wherein the presentation module causes: 
presentation of a first user interface element of the set of user interface elements that corresponds to submitting a bid with a predetermined value to the network-based publication system for the item listing ([0041] - The custom bid entry interface 160 also includes a bottom region 168 or bid jumper region that provides a plurality of predetermined bid increase button elements 170. The bid increase button elements 170 preferably have either bid increase percentages or an actual bid increase amount displayed on or near the elements 170); and 
presentation of a second user interface element that is different from the set of user interface elements and corresponds to submitting a user-defined bid value to the network-based publication system for the item listing ([0040] - This element 228 displays a window with a custom bid entry interface 160, as seen in FIG. 6. In a top region 162, a text box 164 is displayed, allowing a user to enter an exact bid amount, which is submitted by selecting or pressing the submit bid button element 166).    
It would have been obvious at the effective filing date to combine Nassiri with Brown for the reasons identified above in claim 1. 

Claim 8: The limitations in method claim 8 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases. Brown further discloses a method ([abstract] line 1) and a computing device (fig 4 elements 405, 410, 415). 

Claim 9: The limitations in method claim 9 are closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases.

Claim 13: The cited prior art teaches the method as recited in claim 12, and Brown further discloses wherein the one or more profile factors and {content} factors of the dynamically determining includes the set of profile factors and the set of {content} factors ([0046] - The illustrated process determines a score for each category of downloaded content and then ranks the categories based upon the determined scores . . . The scores for each category may be determined based upon the mode of the device, the context of the device, the user profile [set of profile factors], the number of times a category has previously been selected for viewing, and the amount of time spent viewing the category when the category is selected [set of {content} factors]).  

Claim 14: The limitations in method claim 14 are closely parallel to the limitations of system claim 4 analyzed above and rejected on the same bases.

Claim 16: The cited prior art teaches the method as recited in claim 8 and Brown further discloses further comprising dynamically determining, using the computing device, a display configuration for the set of user interface elements based, at least in part, on the number of user interface elements ([0028] - The number of available spots is determined at least in part based on the mode of the user interface. FIG. 5A illustrates a user interface on a navigation device that is in a mode with a map plus four available spots (currently filled by UI modules 510, 515, 520, and 525). FIG. 5B illustrates a user interface on a navigation device that is in a mode that has six available spots (currently filled by UI modules 510, 515, 520, 530, 535, 540, 545). Once the number of available spots is determined, the controller then selects which UI modules are allotted a spot based on the modules self-determined priority levels).    

Claim 17: The limitations in computer-readable storage device claim 17 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases. Brown further discloses one or more computer-readable storage devices comprising processor-executable instructions that, responsive to execution by at least one processor, cause the processor to perform operations comprising (claim 9 lines 1-3). 

Claim 18: The limitations in computer-readable storage device claim 18 are closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases.

Claim 19: The limitations in computer-readable storage device claim 19 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.

Claim 20: The cited prior art teaches the one or more computer-readable storage devices as recited in claim 17. 
Brown fails to explicitly disclose wherein the set of user interface elements are presented within the item listing. 
	However, Nassiri does teach wherein the set of user interface elements are presented within the item listing ([0040] - However, if the bidder wishes to make a bid that is different than the next bid, the custom bid button element 228 can be selected. This element 228 displays a window with a custom bid entry interface 160, as seen in FIG. 6. In a top region 162, a text box 164 is displayed, allowing a user to enter an exact bid amount, which is submitted by selecting or pressing the submit bid button element 166 [the set of user interface elements are presented within the item listing]). 
It would have been obvious at the effective filing date to combine Nassiri with Brown for the reasons identified above in claim 1. 
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0232440 A1) (“Brown”) in view of Nassiri (US 2013/0232024 A1) (“Nassiri”) in view of Kulkarni (US 2011/0276389 A1) (“Kulkarni”) in view of Carlson (US 2013/0191195 A1 (“Carlson”). 

Claim 3: The cited prior art teaches the system as recited in claim 1, and further teaches one or more listing factors of the set of listing factors (see analysis for claim 1 above). 
Brown fails to explicitly disclose wherein the ranking module determines that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold. 
	However, Carlson does teach wherein the ranking module determines that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [one or more profile factors of the set of profile factors] be above or below one or more thresholds [exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [one or more listing factors of the set of listing factors]).
Brown does not explicitly disclose the set of listing factors exceed a threshold. However, Brown does disclose comparing a priority level to a threshold value [claim 3], which suggests using a threshold in some form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Carlson into the invention of Brown. One of ordinary skill in the art would have been motivated to do so because Carlson teaches that a ranking module determining that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold provides the advantages of improving transaction profiles ([0046]), providing significant marketing advantages ([0104]), increasing sales ([0146]), improving the user experience ([0175]), and improving return on investment ([0200]). 
In addition, it would have been recognized that applying the known technique of using a ranking module to determine that the one or more profile factors and listing factors of the set of profile factors and the set of listing factors exceed a threshold, as taught by Carlson, to the teachings of Brown, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10: The limitations in method claim 10 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.

Claim 11: The cited prior art teaches the method as recited in claim 10, and further teaches one or more listing factors  (see analysis for claim 1 above). 
Brown fails to explicitly disclose further comprising transmitting the one or more profile factors and listing factors that exceed the threshold.  
However, Carlson does teach further comprising transmitting (fig 1 elements 121, 127, 129, and the lines that connect them) the one or more profile factors and listing factors that exceed the threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [one or more profile factors of the set of profile factors] be above or below one or more thresholds [exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [listing factors]).  
It would have been obvious at the effective filing date to combine Carlson with Brown for the reasons identified above in claim 3. 
Claim 12: The cited prior art teaches the method as recited in claim 8, and further teaches the set of listing factors (see analysis for claim 1 above). 
Brown fails to explicitly disclose further comprising determining that the set of profile factors and the set of listing factors do not exceed a threshold.  
However, Carlson does teach further comprising determining that the set of profile factors and the set of listing factors do not exceed a threshold ([0342] - For example, one of the targeting criteria (623) may be formulated based on the aggregated spending profile (341) of the user (101), requiring that the diversity index (342) be above a threshold, the cluster ID (343) have a specific value, one or more factor values (344) [the set of profile factors] be above or below one or more thresholds [do not exceed a threshold], the zip code (347) be within a predetermined region, and/or the category distribution (346) meet a predetermined requirement; see also [0188] - in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services [the set of listing factors]).  
It would have been obvious at the effective filing date to combine Carlson with Brown for the reasons identified above in claim 3. 











Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0232440 A1) (“Brown”) in view of Nassiri (US 2013/0232024 A1) (“Nassiri”) in view of Kulkarni (US 2011/0276389 A1) (“Kulkarni”) in view of Yankovich (US 2011/0231291 A1) (“Yankovich”). 

Claim 6: The cited prior art teaches the system as recited in claim 1. 
Brown fails to explicitly disclose wherein: 
the value module dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements; 
and the presentation module causes presentation of the range of predetermined values using a slider.    
However, Yankovich does teach wherein: 
the value module dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements; 
and the presentation module causes presentation of the range of predetermined values using a slider ([0029] - A histogram module 224 of the navigation engine 212 works in conjunction with the search module or browse module to provide search results based on a histogram of an attribute distribution (e.g., price distribution) [the value module dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements]. In example embodiments, the histogram module 224 generates a histogram associated with a search result. The histogram module 224 also provides a slider user interface element at a bottom of a user interface. As a user moves the slider along a price distribution range on the slider histogram [the presentation module causes presentation of the range of predetermined values using a slider], listings displayed in the user interface are updated to prioritize and display listings that fall within the price distribution range).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yankovich into the invention of Brown. One of ordinary skill in the art would have been motivated to do so because Yankovich teaches that a value module that dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements; and a presentation module that causes presentation of the range of predetermined values using a slider provides a convenient way for a user to focus results associated with a range of values ([0029]). 
In addition, it would have been recognized that applying the known technique of using a value module that dynamically determines a range of predetermined values for at least one user interface element of the set of user interface elements; and a presentation module that causes presentation of the range of predetermined values using a slider, as taught by Yankovich, to the teachings of Brown, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 


















Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0232440 A1) (“Brown”) in view of Nassiri (US 2013/0232024 A1) (“Nassiri”) in view of Kulkarni (US 2011/0276389 A1) (“Kulkarni”) in view of Lynn (US 2009/0254395 A1) (“Lynn”). 

Claim 15: The cited prior art teaches the method as recited in claim 14, and further teaches listing factor and profile factor  (see analysis for claim 1 above).
Brown fails to explicitly disclose wherein the ranking is a listing factor effect rank or a profile factor effect rank.  
However, Lynn does teach wherein the ranking is a listing factor effect rank or a profile factor effect rank ([0061] - Matrix 902 may preferably be quantified to obtain numeric rankings of the relative importance each of the various factors. Using one exemplary calculation, each of the columns may be summed and a ratio between the individual factor value in the column and the sum may be obtained. Thereafter the sum of each of the ratio for each of the factors may be totaled. The total sums for each of the respective factors may then be ranked. Moreover, a quantitative value may be assigned to the importance of each of the factors).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lynn into the invention of Brown. One of ordinary skill in the art would have been motivated to do so because Lynn teaches that ranking via a listing factor effect rank or a profile factor effect rank provides the advantage of outputting feasible and even optimal solutions to users ([0053]). 
In addition, it would have been recognized that applying the known technique of ranking via a listing factor effect rank or a profile factor effect rank, as taught by Lynn, to the teachings of Brown, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yehoshua (US 8,131,594 B1) [fig 5] teaches dynamically generating a bidding interface widow having “Suggest Bid” buttons for each of five different parameter listing scenarios. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684